Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 0-12957 Enzon Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2372868 (State of incorporation) (I.R.S. Employer Identification No.) 685 Route 202/206, Bridgewater, New Jersey (Address of principal executive offices) (Zip Code) (908) 541-8600 (Registrants telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated Filer X Non-Accelerated Filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No X Shares of Common Stock outstanding as of May 5, 2009: PART I FINANCIAL INFORMATION Item 1. Financial Statements ENZON PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) (Unaudited) March 31, 2009 December 31, 2008* ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts of $53 at March 31, 2009 and $85 at December 31, 2008 Inventories Other current assets Total current assets Property and equipment, net of accumulated depreciation of $41,739 at March 31, 2009 and $39,710 at December 31, 2008 Marketable securities Amortizable intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS EQUITY Current liabilities: Accounts payable $ $ Notes payable - Accrued expenses and other Total current liabilities Notes payable Other liabilities Total liabilities Commitments and contingencies Stockholders equity: Preferred stock - $.01 par value, authorized 3,000,000 shares; no shares issued and outstanding at March 31, 2009 and December 31, 2008 - - Common stock - $.01 par value, authorized 170,000,000 shares; issued and outstanding 45,139,716 shares at March 31, 2009 and 45,031,908 shares at December 31, 2008 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders equity Total liabilities and stockholders equity $ $ * Condensed from audited financial statements. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 ENZON PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three months ended March 31, 2009 2008 Revenues: Product sales, net $ 29,759 $ 27,429 Royalties 13,562 14,700 Contract manufacturing 5,317 6,644 Total revenues 48,638 48,773 Costs and expenses: Cost of product sales and contract manufacturing 10,940 16,139 Research and development 16,783 12,779 Selling, general and administrative 16,108 15,798 Amortization of acquired intangible assets 167 167 Restructuring charge 976 1,254 Total costs and expenses 44,974 46,137 Operating income 3,664 2,636 Other income (expense): Investment income, net 967 2,179 Interest expense (3,262 ) (3,385 ) Other, net 4,829 296 2,534 (910 ) Income before income tax provision 6,198 1,726 Income tax provision 18 210 Net income $ 6,180 $ 1,516 Earnings per common share - basic $ 0.14 $ 0.03 Earnings per common share - diluted $ 0.12 $ 0.03 Weighted average shares - basic 44,885 44,166 Weighted average shares - diluted 72,712 44,737 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 ENZON PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three months ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Share-based compensation Write-off of assets 30 Amortization of debt issuance costs Loss on sale of investment securities - Gain on redemption of notes payable ) ) Amortization of debt securities premium/discount ) Changes in operating assets and liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from sale of marketable securities Purchase of marketable securities ) ) Purchase of product rights ) - Maturities of marketable securities Net cash provided by investing activities Cash flows from financing activities: Redemption of notes payable ) ) Proceeds from employee stock purchase plan Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 ENZON PHARMACEUTICALS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) (1) Organization and Basis of Presentation The unaudited condensed consolidated financial statements have been prepared from the books and records of Enzon Pharmaceuticals, Inc. and its subsidiaries (Enzon or the Company) in accordance with United States generally accepted accounting principles (GAAP) for interim financial information and Rule 10-01 of the U.S. Securities and Exchange Commission Regulation S-X. Accordingly, these financial statements do not include all of the information and footnotes required for complete annual financial statements. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions about contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Such estimates include the valuation of accounts receivable, inventories, certain investments, intangible assets and other long-lived assets, legal and contractual contingencies and assumptions used in the calculation of share-based compensation and income taxes. These estimates and assumptions are based on managements best estimates and judgment. Management evaluates its estimates and assumptions on an ongoing basis using historical experience, the current economic environment and other factors that management believes to be reasonable under the circumstances. Management adjusts such estimates and assumptions when facts and circumstances dictate. As future events and their effects cannot be determined with precision, actual results could differ significantly from these estimates. Moreover, interim results are not necessarily indicative of the results that may be expected for the year. Changes in estimates will be reflected in the financial statements in future periods. In the opinion of management, all adjustments (consisting only of normal and recurring adjustments) considered necessary for a fair presentation have been included in these financial statements. Certain prior-year amounts have been reclassified to conform to the current period presentation. The interim consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Companys Annual Report on Form 10-K for the year ended December 31, 2008. (2) New Accounting Standards Effective January 1, 2009, the Company adopted the provisions related to nonrecurring fair value measurements of nonfinancial assets and nonfinancial liabilities of Statement of Financial Accounting Standards No. 157, Fair Value Measurements, (SFAS No. 157), as amended, as provided for by Financial Accounting Standards Board (FASB) Staff Position (FSP) 157-2. The full adoption of SFAS No. 157 has had no material effect on the Companys financial statements. Other accounting pronouncements and related positions of the FASB and the Emerging Issues Task Force (EITF) that became effective as of January 1, 2009 did not have any effect on the Companys results of operations, financial position or cash flows. The prospective application of these new rules to existing or future transactions, assets or liabilities of the Company could potentially be significant but such impact, if any, cannot be determined at this time. The newly effective accounting rules that may have future implications to the Company include: SFAS No. 141R, Business Combinations; SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements; EITF Consensus 07-5, Determining Whether an Instrument (or an Embedded Feature) Is Indexed to an Entitys Own Stock and EITF 07-1, Accounting for Collaborative Arrangements. (3) Investments and Marketable Securities The amortized cost, gross unrealized holding gains or losses, and fair value of the Companys investments by major security type at March 31, 2009 were as follows (in thousands): Gross Gross Amortized Unrealized Unrealized Fair Cost Holding Gains Holding Losses Value* U.S. corporate debt $ $ $ ) $ Auction rate securities - ) Other ) $ $ $ ) $ * Includes short-term investments of $62,770 and marketable securities of $49,016 at March 31, 2009. 5 ENZON PHARMACEUTICALS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) The amortized cost, gross unrealized holding gains or losses, and fair value of the Companys investments by major security type at December 31, 2008 were as follows (in thousands): Gross Gross Amortized Unrealized Unrealized Fair Cost Holding Gains Holding Losses Value* U.S. corporate debt $ $ $ ) $ Auction rate securities - ) Other ) $ $ $ ) $ * Includes short-term investments of $64,473 and marketable securities of $62,678 at December 31, 2008. U.S. corporate debt investments are classified as available for sale. All but one auction rate security as of December 31, 2008 were classified as available for sale. During the first quarter of 2009, most were sold leaving the one auction rate security in a held-to-maturity classification as of March 31, 2009. Other securities include investments of participants in the Companys Executive
